TABLE OF CONTENTS



Exhibit 10.12 EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

U.S. $250,000,000

THREE-YEAR CREDIT AGREEMENT

Dated as of April 30, 2001

Among

CNA FINANCIAL CORPORATION
as Borrower

THE BANKS NAMED HEREIN
as Banks

SALOMON SMITH BARNEY INC.
as Advisor, Sole Arranger and Book Manager

FLEET NATIONAL BANK
as Syndication Agent

THE CHASE MANHATTAN BANK
as Documentation Agent

and

CITIBANK, N.A.
as Administrative Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 

T A B L E   O F   C O N T E N T S

TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01. Certain Defined Terms.
SECTION 1.02. Computation of Time Periods. SECTION 1.03. Accounting Terms.
ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES SECTION 2.01. The Advances. SECTION
2.02. Making the Advances. SECTION 2.03. Certain Fees. SECTION 2.04. Reduction
and Extensions of the Commitments. SECTION 2.05. Repayment. SECTION 2.06.
Interest. SECTION 2.07. Additional Interest on Eurodollar Rate Advances. SECTION
2.08. Interest Rate Determinations; Changes in Rating Systems. SECTION 2.09.
Voluntary Conversion and Continuation of Advances. SECTION 2.10. Prepayments of
Advances. SECTION 2.11. Increased Costs. SECTION 2.12. Illegality. SECTION 2.13.
Payments and Computations. SECTION 2.14. Taxes. SECTION 2.15. Set-Off; Sharing
of Payments, Etc. SECTION 2.16. Right to Replace a Lender. SECTION 2.17.
Evidence of Indebtedness. ARTICLE 3 CONDITIONS OF LENDING SECTION 3.01.
Conditions Precedent to Initial Borrowing. SECTION 3.02. Conditions Precedent to
Each Borrowing. ARTICLE 4 REPRESENTATIONS AND WARRANTIES SECTION 4.01.
Representations and Warranties of the Borrower. ARTICLE 5 COVENANTS OF THE
BORROWER SECTION 5.01. Covenants. ARTICLE 6 EVENTS OF DEFAULT SECTION 6.01.
Events of Default. ARTICLE 7 THE ADMINISTRATIVE AGENT SECTION 7.01.
Authorization and Action. SECTION 7.02. Administrative Agent's Reliance, Etc.
SECTION 7.03. Citibank and Affiliates. SECTION 7.04. Lender Credit Decision.
SECTION 7.05. Indemnification. SECTION 7.06. Successor Administrative Agent.
SECTION 7.07. Advisor, Sole Arranger and Book Manager, Syndication Agent and
Documentation Agent. ARTICLE 8 MISCELLANEOUS SECTION 8.01. Amendments, Etc.
SECTION 8.02. Notices, Etc. SECTION 8.03. No Waiver; Remedies. SECTION 8.04.
Costs, Expenses and Indemnification. SECTION 8.05. Binding Effect. SECTION 8.06.
Assignments and Participations. SECTION 8.07. Governing Law; Submission to
Jurisdiction. SECTION 8.08. Severability. SECTION 8.09. Execution in
Counterparts. SECTION 8.10. Survival. SECTION 8.11. Waiver of Jury Trial.
SECTION 8.12. Confidentiality. SECTION 8.13. Nonliability of Lenders. SECTION
8.14. Existing Credit Agreement. SCHEDULES SCHEDULE I - Banks and Commitments
SCHEDULE II - Existing Liens EXHIBITS EXHIBIT A - Form of Notice of Borrowing
EXHIBIT B - Form of Assignment and Acceptance EXHIBIT C - Form of Opinion of
Counsel of the Borrower EXHIBIT D - Form of Opinion of Special New York Counsel
to the Administrative Agent EXHIBIT E - Form of Compliance Certificate of
Borrower Three Year Credit Agreement [c63821ex10-12.htm] No. 364-Day Credit
Agreement [c63821ex10-13.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS





--------------------------------------------------------------------------------



TABLE OF CONTENTS



          CREDIT AGREEMENT dated as of April 30, 2001 among CNA FINANCIAL
CORPORATION, a corporation organized under the laws of Delaware (the
“Borrower”), the banks (each a “Bank” and, collectively, the “Banks”) listed on
the signature pages hereof, and CITIBANK, N.A., a national banking association,
as administrative agent (in such capacity, the “Administrative Agent”).

          The Borrower has requested that the Lenders (as hereinafter defined)
make loans to it in an aggregate principal amount not exceeding $250,000,000 at
any one time outstanding for the general corporate purposes of the Borrower
(including to support the Borrower's commercial paper program and to finance
Acquisitions), and the Lenders are prepared to make such loans upon the terms
and conditions hereof.  Accordingly, the parties hereto agree as follows:




ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS





          SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

          “Acquisition” means any transaction, or any series of related
transactions, consummated after the date of this Agreement, by which the
Borrower and/or any of its Subsidiaries (i) acquires any Person or all or
substantially all of the assets of any Person, whether through the purchase of
assets, merger or otherwise, (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority of Voting Stock of another Person or (iii)
directly or indirectly acquires control of a 50% ownership interest in any
partnership, joint venture or other entity, or of any general partnership (or
equivalent) interest in any such entity.

          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.

          “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance.

          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.

          “Aggregate Specified Indebtedness” means the aggregate Specified
Indebtedness of the Borrower and its Subsidiaries determined on a Consolidated
basis in accordance, subject to the provisos of the definition of Specified
Indebtedness, with GAAP; provided that Qualifying SPV Indebtedness of all
Qualifying SPVs (and Contingent Obligations of the Borrower and its Subsidiaries
which are not Qualifying SPVs in respect of such Qualifying SPV Indebtedness)
shall only be included in the calculation of Aggregate Specified Indebtedness at
any time to the extent that it constitutes Qualifying SPV Net Indebtedness at
such time.

          “Anniversary Date” has the meaning specified in Section 2.04(b)(i).



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Annual Statement” means the annual statutory financial statement of
any Insurance Subsidiary required to be filed with the insurance commissioner
(or similar authority) of its jurisdiction of incorporation, which statement
shall be in the form required by such Insurance Subsidiary's jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith.

          “Applicable Facility Fee Rate” means, for any Rating Level Period, the
rate set forth below opposite the reference to such Rating Level Period:

Rating Level Period

--------------------------------------------------------------------------------

Applicable Facility Fee Rate

--------------------------------------------------------------------------------

Rating Level 1 Period 0.100% Rating Level 2 Period 0.125% Rating Level 3 Period
0.150% Rating Level 4 Period 0.175% Rating Level 5 Period 0.250%

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

          “Applicable Lending Office” means, with respect to any Lender, such
Lender's Domestic Lending Office in the case of a Base Rate Advance and such
Lender's Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

          “Applicable Margin” means:

          (a)      for any Advance that is a Base Rate Advance, 0.000% per
annum; and

          (b)      for any Advance that is a Eurodollar Rate Advance for any
Rating Level Period, the rate set forth below opposite the reference to such
Rating Level Period:

Rating Level Period

--------------------------------------------------------------------------------

Applicable Margin (p.a.)

--------------------------------------------------------------------------------

Rating Level 1 Period 0.325% Rating Level 2 Period 0.375% Rating Level 3 Period
0.475% Rating Level 4 Period 0.575% Rating Level 5 Period 0.750%

Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective on the effective date of such Rating Level Change.

          “Applicable Utilization Fee Rate” means, for any Rating Level Period,
the rate set forth below opposite the reference to such Rating Level Period:

Rating Level Period

--------------------------------------------------------------------------------

Applicable Utilization Fee Rate

--------------------------------------------------------------------------------

Rating Level 1 Period 0.125% Rating Level 2 Period 0.125% Rating Level 3 Period
0.125% Rating Level 4 Period 0.125% Rating Level 5 Period 0.125%

Each change in the Applicable Utilization Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit B hereto.

          “Base Rate” means, for any period, a fluctuating interest rate per
annum in effect from time to time, which rate per annum shall at all times be
equal to the highest of:

          (a)      the rate of interest announced publicly by Citibank in New
York, New York from time to time as Citibank's base rate; and

          (b)      1/2 of one percent per annum above the Federal Funds Rate for
such period.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Base Rate Advance” means an Advance which bears interest at rates
based upon the Base Rate.

          “Bloomberg Page BBAL” means the display designated as page “BBAL” on
the Bloomberg Service or, if unavailable, such other page as may replace page
“BBAL” on that service or such other service as may be nominated by the British
Bankers' Association as the information vendor for the purpose of displaying
British Bankers' Association Interest Settlement Rates for U.S. dollar deposits.

          “Borrowing” means a borrowing consisting of simultaneous Advances of
the same Type made by each of the Lenders pursuant to Section 2.01.

          “Business Day” means a day of the year on which banks are not required
or authorized to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advance, on which dealings are carried on in the
London interbank market.

          “CAC” means Continental Assurance Company, an Illinois insurance
company.

          “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

          “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

          “CCC” means Continental Casualty Company, an Illinois insurance
company.

          “Change in Control” means Loews shall cease to own beneficially and of
record, free and clear of all Liens, other encumbrances, or voting agreements,
restrictions or trusts of any kind at least 51% of the outstanding shares of
capital stock of the Borrower on a fully diluted basis and shares representing
the right to elect a majority of the directors of the Borrower; provided,
however, that a Change in Control shall not be deemed to have occurred at any
time (a) Loews owns more of the capital stock of the Borrower than any other
Person (including Persons acting in concert with such Person), (b) Loews owns
beneficially and of record, free and clear of all Liens, other encumbrances or
voting agreements, restrictions or trusts of any kind at least 35% of the
outstanding shares of capital stock of the Borrower on a fully diluted basis and
(c) a majority of the members of the Borrower's Board of Directors are officers
or designees of Loews or the Borrower or any Significant Subsidiary.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Chase” means The Chase Manhattan Bank.

          “CIC” means Continental Insurance Company, a New Hampshire insurance
company.

          “Citibank” means Citibank, N.A., a national banking association.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

          “Commitment” has the meaning specified in Section 2.01(a).

          “Commitment Termination Date” means April 30, 2004 or, in the case of
any Lender whose Commitment is extended pursuant to Section 2.04(b), the date to
which such Commitment is extended; provided in each case that if any such date
is not a Business Day, the relevant Commitment Termination Date of such Lender
shall be the immediately preceding Business Day.  When the term “Commitment
Termination Date” is used herein without reference to any particular Lender,
such term shall, in such instance, be deemed to be a reference to the latest
Commitment Termination Date of any of the Lenders then in effect hereunder.

          “Consolidated” refers to the consolidation of accounts of the Borrower
and its Subsidiaries in accordance with GAAP.

          “Consolidated Net Worth” means, at any date of determination, the
amount of consolidated common and preferred shareholders' equity of the Borrower
and its Subsidiaries, determined as at such date in accordance with GAAP;
provided, however, that unrealized appreciation and depreciation of securities
which are classified as available for sale and are subject to FASB 115 shall be
excluded when computing Consolidated Net Worth; provided further that for
purposes of calculating Consolidated Net Worth, such calculation shall (a)
include Qualifying SPV Net Asset Value of all Qualifying SPVs in lieu of
Qualifying SPV Asset Value for such Qualifying SPVs and (b) subtract Qualifying
SPV Net Indebtedness of all Qualifying SPVs in lieu of Qualifying SPV
Indebtedness for such Qualifying SPVs.

          “Contingent Obligation” of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a Letter of
Credit, but excluding (a) the endorsement of instruments for deposit or
collection in the ordinary course of business and (b) obligations incurred by
any Insurance Subsidiary in the ordinary course of its financial guaranty or
other business.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Continuation”, “Continue” and “Continued” each refers to a
continuation of Eurodollar Rate Advances from one Interest Period to the next
Interest Period pursuant to Section 2.09(b).

          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code.

          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
Section 2.09(a).

          “Default” means an event that, with notice or lapse of time or both,
would become an Event of Default.

          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” in the
Administrative Questionnaire of such Bank or in the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.

          “Effective Date” means the earliest date as of which the conditions
precedent to effectiveness set forth in Section 3.01 shall have been satisfied
or waived.

          “Eligible Assignee” means:

          (a)      a Lender and any Affiliate of such Lender (excluding any such
Affiliate primarily engaged in the insurance or mutual fund business);

          (b)      a commercial bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of
$1,000,000,000;

          (c)      a savings bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $500,000,000;

          (d)      a commercial bank organized under the laws of any other
country which is a member of the OECD or a political subdivision of any such
country, and having total assets in excess of $1,000,000,000; and

          (e)      a finance company or other financial institution or fund
(whether a corporation, partnership or other Person, but excluding any
corporation, partnership or other Person primarily engaged in the insurance or
mutual fund business) which is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business, and having
total assets in excess of $500,000,000.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Environmental Law” means any federal, state or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of Hazardous Materials, including,
without limitation, Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Resource Conservation and Recovery Act, the Hazardous
Materials Transportation Act, the Clean Water Act, the Toxic Substances Control
Act, the Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and
the Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” in the
Administrative Questionnaire of such Lender or in the Assignment and Acceptance
pursuant to which it became a Lender (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

          “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance, the rate per annum (rounded upward, if necessary, to the nearest
whole multiple of 1/16 of 1% per annum) appearing on Bloomberg Page BBAL as of
11:00 A.M. (London time) on the date (as to any Interest Period, the
“Determination Date”) that is two Business Days before the first day of such
Interest Period, as LIBOR for a period equal to such Interest Period.  In the
event that Bloomberg Page BBAL shall cease to report such LIBOR or, in the
reasonable judgement of the Majority Lenders, shall cease to accurately reflect
such LIBOR, then the “Eurodollar Rate” with respect to such Interest Period for
such Eurodollar Rate Advance shall be the rate per annum equal to the average of
the rate per annum at which deposits in U.S. dollars are offered by the
principal office of each of the Reference Banks in London, England to leading
banks in the London interbank market at 11:00 A.M. (London time) on the
Determination Date in an amount substantially equal to such Reference Bank's
Eurodollar Rate Advance comprising part of the related Borrowing and for a
period equal to such Interest Period.  The Eurodollar Rate for any Interest
Period for each Eurodollar Rate Advance shall be determined by the
Administrative Agent on the basis of the applicable rate appearing on Bloomberg
Page BBAL as aforesaid (or the applicable rates furnished to and received by the
Administrative Agent from the Reference Banks) on the Determination Date for
such Interest Period, subject, however, to the provisions of Section 2.08.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Eurodollar Rate Advance” means an Advance which bears interest at
rates based upon the Eurodollar Rate.

          “Eurodollar Rate Reserve Percentage” of any Lender for any Interest
Period for any Eurodollar Rate Advance means the reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

          “Events of Default” has the meaning specified in Section 6.01.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

          “Excluded Representations” means the representations and warranties
set forth in clause (v) of  Section 4.01(e) and in Section 4.01(f).

          “Existing Credit Agreement” means the Amended and Restated Credit
Agreement dated as of July 26, 1996 among the Borrower, the lenders party
thereto and The First National Bank of Chicago, as administrative agent, as
amended and/or restated through the date hereof.

          “Existing Commitment Termination Date” has the meaning specified in
Section 2.04(b)(i).

          “Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Advances.

          “Facility Fee” has the meaning specified in Section 2.03(a).

          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          “Fleet” means Fleet National Bank.

          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time.

          “Governmental Authority” means the federal government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government including, without limitation, any board of insurance, insurance
department or insurance commissioner.

          “Hazardous Materials” means (a) petroleum or petroleum products,
natural or synthetic gas, asbestos in any form that is or could become friable,
and radon gas, (b) any substances defined as or included in the definition of
“hazardous substances”, “hazardous wastes”, “hazardous materials”, “extremely
hazardous wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic
pollutants”, “contaminants” or “pollutants”, or words of similar meaning and
regulatory effect, under any Environmental Law and (c) any other substance
exposure to which is regulated under any Environmental Law.

          “Hostile Acquisition” means an Acquisition that has not been approved
by the board of directors of the target company prior to the commencement of a
tender offer, proxy contest or the like in respect thereof.

          “Indebtedness” of a Person means, without duplication, such Person's
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person's business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, acceptances, or
similar instruments, (e) Capitalized Lease Obligations, (f) net Rate Hedging
Obligations, (g) Contingent Obligations, (h) obligations for which such Person
is obligated pursuant to or in respect of a Letter of Credit and (i) repurchase
obligations or liabilities of such Person with respect to accounts, notes
receivable or securities sold by such Person (but excluding the obligations



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of any Insurance Subsidiary in respect of the repurchase of securities pursuant
to Repurchase Agreements or the lending of securities pursuant to securities
lending arrangements, in each case, entered into in the ordinary course of
business).

          “Insurance Regulatory Authority” means, for the Borrower or any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which the Borrower or such Insurance
Subsidiary is domiciled.

          “Insurance Subsidiary” means a Subsidiary of the Borrower which is
engaged in any insurance business.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Interest Period” means, with respect to any Eurodollar Rate Advance,
the period beginning on the date such Eurodollar Rate Advance is made or
Continued, or Converted from a Base Rate Advance, and ending on the last day of
the period selected by the Borrower pursuant to the provisions below.  The
duration of each Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided that:

          (i)       the Borrower may not select any Interest Period for any
Lender that ends after the Commitment Termination Date in effect for such
Lender;

          (ii)      each Interest Period that begins on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and

          (iii)     whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.

          “Invested Assets” means, as of the end of any calendar year, the sum
of total investments, cash and cash equivalents, accrued investment income and
receivables for securities sold, all calculated consistently with the
calculation of such items in the audited consolidated balance sheet of the
Borrower and its Subsidiaries for such calendar year.

          “Lenders” means the Banks listed on the signature pages hereof and
each Person that shall become a party hereto pursuant to Sections 8.06(a), (b)
and (c).

          “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

          “LIBOR” means the rate at which deposits in U.S. dollars are offered
to leading banks in the London interbank market.

          “License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from the Governmental Authority
in connection with the operation, ownership or transaction of insurance
business.

          “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditional vendor.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Loews” means Loews Corporation, a Delaware corporation.

          “Majority Lenders” means, at any time, Lenders having Exposures and
unused Commitments representing more than 50% of the sum of the total Exposures
and unused Commitments at such time.

          “Margin Stock” means margin stock within the meaning of Regulation U.

          “Material Adverse Effect” means a material adverse effect on (i) the
business, condition (financial or otherwise), results of operations or prospects
of the Borrower and its Subsidiaries, taken as a whole, (ii) the legality,
validity or enforceability of this Agreement or (iii) the ability of the
Borrower to pay and perform its obligations hereunder.

          “Moody's” means Moody's Investors Service, Inc. and its successors.

          “Moody's Rating” means, at any time, the rating of the Borrower's
unsecured, unguaranteed senior long-term debt obligations then outstanding most
recently announced by Moody's.

          “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

          “Municipal Bond” means direct obligations of, and obligations for
which the timely payment of principal of and interest is fully and expressly
guaranteed by, any state, local government, municipality or other political
subdivision of any state of the United States of America.

          “NAIC” means the National Association of Insurance Commissioners or
any successor thereto, or in lieu thereof, any other association, agency or
other organization performing advisory, coordination or other like functions
among insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

          “Notice of Borrowing” has the meaning specified in Section 2.02(a).

          “OECD” means the Organization for Economic Cooperation and
Development.

          “PBGC” means the Pension Benefit Guaranty Corporation or any
successor.

          “Permitted Securitization Transaction” shall mean any Securitization
Transaction provided that the aggregate “capital”, facility limit or other
principal equivalent amount of such Securitization Transactions which the
Borrower and its Subsidiaries may enter into (measured in the case of revolving
Securitization Transactions by the maximum capital, facility limit or other
principal equivalent amount which may be outstanding at any time) shall not
exceed at any time 10 percent of the Invested Assets of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP as of the end of
the preceding calendar year.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

          “Plan” means an employee pension benefit plan, as defined in Section
3(2) of ERISA, maintained, sponsored or contributed to by the Borrower or any of
its Subsidiaries or, with respect to such a plan that is subject to Title IV of
ERISA, by any member of the Controlled Group.

          “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

          “Qualifying SPV” means any Person which is formed by the Borrower as a
special purpose entity for the primary purpose of holding Qualifying SPV Assets
in the ordinary course of investment activities and issuing Indebtedness secured
by such Qualifying SPV Assets.

          “Qualifying SPV Asset Value” means the fair market value of all
Qualifying SPV Assets.

          “Qualifying SPV Assets” means Municipal Bonds and other financial
assets which are owned by a Qualifying SPV.

          “Qualifying SPV Indebtedness” means Indebtedness for borrowed money of
all Qualifying SPVs.

          “Qualifying SPV Net Asset Value” means, at any time of calculation,
the excess, if any, at such time of (a) Qualifying SPV Asset Value over (b)
Qualifying SPV Indebtedness.

          “Qualifying SPV Net Indebtedness” means, at any time of calculation,
the excess, if any, at such time of (a) Qualifying SPV Indebtedness over (b)
Qualifying SPV Asset Value.

          “Quarterly Statement” means the quarterly statutory financial
statement of any Insurance Subsidiary required to be filed with the insurance
commissioner (or similar authority) of its jurisdiction of incorporation, which
statement shall be in the form required by such Insurance Subsidiary's
jurisdiction of incorporation or, if no specific form is so required, in the
form of financial statements recommended by the NAIC to be used for filing
quarterly statutory financial statements and shall contain the type of
information recommended by the NAIC to be disclosed therein, together with all
exhibits or schedules filed therewith.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Rate Hedging Obligations” of a Person means any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party's assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

          “Rating Level Change” means a change in the Moody's Rating or the
Standard & Poor's Rating (other than as a result of a change in the rating
system of such rating agency) that results in the change from one Rating Level
Period to another, which Rating Level Change shall be effective on the date on
which the relevant change in such rating is first announced by Moody's or
Standard & Poor's, as the case may be.

          “Rating Level Period” means a Rating Level 1 Period, a Rating Level 2
Period, a Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5
Period; provided that:

          (i)  “Rating Level 1 Period” means a period during which the Moody's
Rating is at or above A2 or the Standard & Poor's Rating is at or above A;

          (ii)  “Rating Level 2 Period” means a period that is not a Rating
Level 1 Period during which the Moody's Rating is at or above A3 or the Standard
& Poor's Rating is at or above A-;

          (iii)  “Rating Level 3 Period” means a period that is not a Rating
Level 1 Period or a Rating Level 2 Period during which Moody's Rating is at or
above Baa1 or the Standard & Poor's Rating is at or above BBB+;

          (iv)  “Rating Level 4 Period” means a period that is not a Rating
Level 1 Period, a Rating Level 2 Period or a Rating Level 3 Period during which
the Moody's Rating is at or above Baa2 or the Standard & Poor's Rating is at or
above BBB; and



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (v)  “Rating Level 5 Period” means a period that is not a Rating Level
1 Period, a Rating Level 2 Period, a Rating level 3 Period or a Rating Level 4
Period, during which the Moody's Rating is at or above Baa3 and the Standard &
Poor's Rating is at or above BBB-;

and provided further that if the Moody's Rating and the Standard & Poor's Rating
differ by more than one rating level, then the Rating Level Period shall be one
Rating Level Period higher than the Rating Level Period resulting from the
application of the lower of such ratings (for which purpose Rating Level Period
1 is the highest Rating Level Period and Rating Level 5 is the lowest Rating
Level Period).

          “Receivables” means accounts receivable, premiums, reinsurance
payments or other present or future rights to payment.

          “Receivables Related Assets” shall mean in connection with any
Securitization Transaction the collective reference to (a) any rights arising
under the documentation governing or relating to such Receivables covered by
such Securitization Transaction (including rights in respect of Liens securing
such Receivables and other credit support in respect of such Receivables), (b)
any proceeds of such Receivables and any lockboxes or accounts in which such
proceeds are deposited, (c) spread accounts and other similar accounts (and any
amounts on deposit therein) established in connection with such securitization
or asset-backed financing and (d) any warranty, indemnity, dilution and other
intercompany claim arising out of the documentation evidencing such
securitization or asset-backed financing.

          “Reference Banks” means the principal London offices of Citibank,
Chase and Fleet.

          “Register” has the meaning specified in Section 8.06(d).

          “Regulations T, U and X” means Regulations T, U and X issued by the
Board of Governors of the Federal Reserve System, as from time to time amended.

          “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

          “Repurchase Agreements” means reverse repurchase arrangements with
respect to securities and financial instruments.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Responsible Officer” of the Borrower means the Chief Executive
Officer, the Treasurer, the Secretary, any Executive Vice President, any Senior
Vice President, any Group Vice President, any Vice President or any Director of
the Borrower.

          “SAP” means the accounting procedures and practices prescribed or
permitted by the applicable Insurance Regulatory Authority.

          “Securitization Transaction” means any transaction in which the
Borrower or any of its Subsidiaries sells or otherwise transfers an interest in
Receivables and Receivables Related Assets to (i) a special purpose entity that
borrows against such Receivables and Receivables Related Assets or (ii) sells
such Receivables and Receivables Related Assets to one or more third party
purchasers.

          “Significant Insurance Subsidiary” means any Significant Subsidiary
which is an Insurance Subsidiary.

          “Significant Subsidiary” of a Person means a “significant subsidiary”
as defined in Rule 1-02(w) of Regulation S-X of the Securities and Exchange
Commission (17 CFR Part 210).  Unless otherwise expressly provided, all
references herein to a “Significant Subsidiary” shall mean a Significant
Subsidiary of the Borrower.

          “Single Employer Plan” means a Plan subject to Title IV of ERISA
maintained by the Borrower or any member of the Controlled Group for employees
of the Borrower or any member of the Controlled Group, other than a
Multiemployer Plan.

          “Specified Indebtedness” means (a) Indebtedness for money borrowed and
(b) Contingent Obligations in respect of Indebtedness for money borrowed,
excluding such Contingent Obligations incurred by any Insurance Subsidiary in
the ordinary course of its financial guaranty or other business; provided that
there shall be included in any computation of Specified Indebtedness described
in (b) the entire principal amount of the Contingent Obligation; provided
further that Specified Indebtedness shall not include (i) Indebtedness for money
borrowed or (ii) Contingent Obligations, in each case, incurred in connection
with any Permitted Securitization Transaction.

          “Standard & Poor's” means Standard & Poor's Ratings Service, presently
a division of The McGraw-Hill Companies, Inc., and its successors.

          “Standard & Poor's Rating” means, at any time, the rating of the
Borrower's unsecured, unguaranteed senior long-term debt obligations then
outstanding most recently announced by Standard & Poor's.

          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          “Substantial Portion” means, with respect to the Property of the
Borrower and its Subsidiaries, Property which represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated statements of the Borrowers and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made.

          “Surplus as Regards Policyholders” means, with respect to any
Insurance Subsidiary at any time, the surplus as regards policyholders of such
Insurance Subsidiary,  as determined in accordance with SAP as at the last day
of the fiscal quarter of the Borrower ending on or most recently ended prior to
such date.

          “Termination Event” means, with respect to a Plan which is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or
any other member of the Controlled Group from such Plan during a plan year in
which the Borrower or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Plan, the
filing of a notice of intent to terminate such Plan or the treatment of an
amendment of such Plan as a termination under Section 4041 of ERISA or (d) the
institution by the PBGC of proceedings to terminate such Plan, in each case
which could reasonably be expected to have a Material Adverse Effect.

          “Type” refers to whether an Advance is a Base Rate Advance or a
Eurodollar Rate Advance.

          “Unfunded Liabilities” means the amount (if any) by which the present
value of all vested and unvested accrued benefits under a Single Employer Plan
exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using the
PBGC actuarial assumptions utilized for purposes of determining the current
liability for purposes of such valuation.

          “Utilization Fee” has the meaning specified in Section 2.03(b).

          “Voting Stock” means, for any Person at any time, the outstanding
securities of such Person entitled to vote generally in an election of directors
of such Person.

          “Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of
the outstanding voting securities of which (other than directors' qualifying
shares) shall at the time be owned or controlled, directly or indirectly, by
such Person or one or more Wholly-Owned Subsidiaries of such Person, or by such
Person and one or more Wholly-Owned Subsidiaries of such Person, or (b) any
partnership, association, joint venture or similar business organization 100% of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of
the Borrower.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”.



          SECTION 1.03.  Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles or statutory accounting principals, as the case
may be, consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e).



ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES



          SECTION 2.01.  The Advances.

          (a)      Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Advances to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Commitment
Termination Date in an aggregate amount not to exceed at any time outstanding
the amount set opposite such Lender's name on Schedule I hereto or, if such
Lender has entered into an Assignment and Acceptance, set forth for such Lender
in the Register, as such amount may be reduced pursuant to Section 2.04(a) (such
Lender's “Commitment”).

          (b)      Each Borrowing and each Conversion or Continuation thereof
(i) shall (except as otherwise provided in Sections 2.08(f) and (g)) be in an
aggregate amount not less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof and (ii) shall consist of Advances of the same Type (and, if
such Advances are Eurodollar Rate Advances, having the same Interest Period)
made, Continued or Converted on the same day by the Lenders ratably according to
their respective Commitments.  Within the limits of each Lender's Commitment,
the Borrower may from time to time borrow, prepay pursuant to Section 2.10(b)
and reborrow under this Section 2.01.



          SECTION 2.02.  Making the Advances.

          (a)  (i)  Each Borrowing shall be made on notice, given not later than
12:00 P.M. (New York City time) on the third Business Day prior to the date of
such Borrowing (in the case of a Borrowing consisting of Eurodollar Rate
Advances) or given not later than 12:00 P.M. (New York City time) on the
Business Day of such Borrowing (in the case of a Borrowing consisting of Base
Rate Advances), by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (ii)      Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be in writing in substantially the form of Exhibit A hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance.

          (iii)     Each Lender shall, before 1:00 P.M. (New York City time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at its address referred to in
Section 8.02, in same day funds, such Lender's ratable portion of such
Borrowing; provided that, with respect to a Borrowing of a Eurodollar Rate
Advance, no Lender having a Commitment Termination Date prior to the last day of
the initial Interest Period for such Eurodollar Rate Advance shall participate
in such Borrowing.

          (iv)     After the Administrative Agent's receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent's aforesaid address.

          (b)      Anything in subsection (a) above to the contrary
notwithstanding, the Borrower may select Eurodollar Rate Advances for any
Borrowing only in an aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.

          (c)      Each Notice of Borrowing shall be irrevocable and binding on
the Borrower.  In the case of any Borrowing which the related Notice of
Borrowing specifies is to be comprised of Eurodollar Rate Advances, the Borrower
shall indemnify each Lender against any loss, cost or expense (excluding loss of
profit) reasonably incurred by such Lender as a result of any failure to make
such Borrowing (including, without limitation, as a result of any failure to
fulfill, on or before the date specified in such Notice of Borrowing, the
applicable conditions set forth in Article 3) and the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing.  A certificate as
to the amount of such losses, costs and expenses, submitted to the Borrower and
the Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

          (d)      Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand (but without duplication) such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate.  If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender's
Advance as part of such Borrowing for purposes of this Agreement (and such
Advance shall be deemed to have been made by such Lender on the date on which
such amount is so repaid to the Administrative Agent).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (e)      The failure of any Lender to make the Advance to be made by
it as part of any Borrowing shall not relieve the other Lenders of their
obligations hereunder to make an Advance on the date of such Borrowing, and no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.

          (f)       Notwithstanding anything in this Agreement to the contrary,
no Lender whose Commitment Termination Date falls prior to the last day of any
Interest Period for any Eurodollar Rate Advance (a “Terminating Lender”) shall
participate in such Advance.  Without limiting the generality of the foregoing,
no Terminating Lender shall (i) participate in a Borrowing of any Eurodollar
Rate Advance having an initial Interest Period ending after such Lender's
Commitment Termination Date, (ii) have any outstanding Eurodollar Rate Advance
Continued for a subsequent Interest Period if such subsequent Interest Period
would end after such Lender's Commitment Termination Date or (iii) have any
outstanding Base Rate Advance Converted into a Eurodollar Rate Advance if such
Eurodollar Rate Advance would have an initial Interest Period ending after such
Lender's Commitment Termination Date.  If any Terminating Lender has outstanding
a Eurodollar Rate Advance that cannot be Continued for a subsequent Interest
Period pursuant to clause (ii) above or has outstanding a Base Rate Advance that
cannot be Converted into a Eurodollar Rate Advance pursuant to clause (iii)
above, such Lender's ratable share of such Eurodollar Rate Advance (in the case
of said clause (ii)) shall be repaid by the Borrower on the last day of its then
current Interest Period and such Lender's ratable share of such Base Rate
Advance (in the case of said clause (iii)) shall be repaid by the Borrower on
the day on which the Advances of Lenders unaffected by said clause (iii) are so
Converted.



          SECTION 2.03.  Certain Fees.

          (a)      Facility Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee (the
“Facility Fee”) on the average daily amount (whether used or unused) of such
Lender's Commitment from the date hereof (in the case of each Bank) and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender (in the case of each such Lender) until the Commitment
Termination Date of such Lender at a rate per annum equal to the Applicable
Facility Fee Rate.  The Facility Fee shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December and, for each
Lender, on the Commitment Termination Date of such Lender.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b)      Utilization Fee.  For each day on which the aggregate
principal amount of Advances outstanding exceeds 50% of the aggregate
Commitments, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a utilization fee (the “Utilization Fee”) on the
aggregate principal amount of the Advances of such Lender outstanding on such
day at a rate per annum equal to the Applicable Utilization Fee Rate.  The
Utilization Fee will be payable in respect of each Advance on each date on which
interest is payable on such Advance, as specified in Section 2.06(a) hereof.

          (c)      Administrative Agent's Fee.  The Borrower agrees to pay to
the Administrative Agent, for the Administrative Agent's own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.



          SECTION 2.04.  Reduction and Extensions of the Commitments.

          (a)      Commitment Reductions.

          (i)       The Commitment of each Lender shall be automatically reduced
to zero on the Commitment Termination Date of such Lender.

          (ii)      In addition, the Borrower shall have the right, upon at
least three Business Days' notice to the Administrative Agent, to terminate in
whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that the aggregate amount of the
Commitments of the Lenders shall not be reduced to an amount which is less than
the aggregate principal amount of the Advances then outstanding; and provided
further that each partial reduction shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.  Once
reduced or terminated, the Commitments may not be reinstated.

          (b)      Commitment Extensions.

          (i)       The Borrower may, by notice to the Administrative Agent
(which shall promptly notify the Lenders) not more than 60 days and not less
than 45 days prior to each anniversary of the date hereof (each such date, an
“Anniversary Date”), request that each Lender extend such Lender's Commitment
Termination Date to the date falling one year after the Commitment Termination
Date then in effect for such Lender hereunder (the “Existing Commitment
Termination Date”).

          (ii)      Each Lender, acting in its sole and individual discretion,
shall, by notice to the Administrative Agent given not more than 30 days
immediately prior to such Anniversary Date but in any event no later than the
date (the “Notice Date”) 20 days prior to such Anniversary Date, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Commitment Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent (which shall
notify the other Lenders) of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (iii)     The Administrative Agent shall notify the Borrower of each
Lender's determination under this Section 2.04(b) no later than the date 15 days
prior to such Anniversary Date (or, if such date is not a Business Day, on the
next preceding Business Day).

          (iv)     The Borrower shall have the right on or before any Existing
Commitment Termination Date to replace each Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), each
of which Additional Commitment Lenders shall have entered into an agreement in
form and substance satisfactory to the Borrower and the Administrative Agent
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Commitment Termination Date in effect for each Non-Extending Lender,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender's Commitment
hereunder on such date); provided that prior to replacing any Non-Extending
Lender with any Additional Commitment Lender, the Borrower shall have given each
Lender which has agreed to extend its Commitment Termination Date an opportunity
to increase its Commitment by all or a portion of the Non-Extending Lenders'
Commitments.

          (v)      If (and only if) the total of the Commitments of the Lenders
that have agreed so to extend their Commitment Termination Date and the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to an
Anniversary Date, then, effective as of the such Anniversary Date, the
Commitment Termination Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling one year after the
Existing Commitment Termination Date in effect for such Extending Lenders and
such Additional Commitment Lenders (except that, if such date is not a Business
Day, such Commitment Termination Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.

          (vi)     Notwithstanding the foregoing, the extension of the
Commitment Termination Date pursuant to this Section 2.04(b) shall be effective
with respect to any Lender only if:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

          (x)      no Default or Event of Default shall have occurred and be
continuing on (i) the date of the notice requesting such extension, (ii) the
applicable Anniversary Date or (iii) the Existing Commitment Termination Date
and the representations and warranties set forth in Section 4.01 shall be true
and correct on and as of each of said dates as if made on and as of said dates;
and

          (y)      the Borrower shall have paid in full all amounts owing to
each Non-Extending Lender hereunder on or before the Commitment Termination Date
in effect for each such Non-Extending Lender.



          SECTION 2.05.  Repayment.  The Borrower shall repay the then unpaid
principal amount of each Advance made by each Lender, and each Advance made by
such Lender shall mature, on the Commitment Termination Date of such Lender.



          SECTION 2.06.  Interest.

          (a)      Ordinary Interest.  The Borrower shall pay interest on the
unpaid principal amount of each Advance made by each Lender, from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

          (i)       Base Rate Advances.  While such Advance is a Base Rate
Advance, a rate per annum equal to the Base Rate in effect from time to time
plus the Applicable Margin for Base Rate Advances as in effect from time to
time, payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the date such Base Rate Advance shall be Converted
or paid in full.

          (ii)      Eurodollar Rate Advances.  While such Advance is a
Eurodollar Rate Advance, a rate per annum for each Interest Period for such
Advance equal to the sum of the Eurodollar Rate for such Interest Period plus
the Applicable Margin for Eurodollar Rate Advances as in effect from time to
time, payable on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day which occurs at
three-month intervals after the first day of such Interest Period, and on each
date on which such Eurodollar Rate Advance shall be Continued, Converted or paid
in full.

          (b)      Default Interest.  Notwithstanding the foregoing, if any
Event of Default shall have occurred and be continuing, the Borrower shall pay
interest on:

          (i)       the unpaid principal amount of each Advance owing to each
Lender, payable on demand (and in any event in arrears on the dates referred to
in Section 2.06(a)(i) or (a)(ii) above), at a rate per annum equal at all times
to two percent (2%) per annum above the rate per annum required to be paid on
such Advance pursuant to said Section 2.06(a)(i) or (a)(ii), as applicable;
provided that if such Event of Default shall be continuing at the end of any
Interest Period for any Eurodollar Rate Advance, such Advance shall forthwith be
Converted to a Base Rate Advance bearing interest as aforesaid in this Section
2.06(b)(i); and



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (ii)      the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable on demand (and in any event in
arrears on the date such amount shall be paid in full), at a rate per annum
equal at all times to two percent (2%) per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.06(a)(i) above.



          SECTION 2.07.  Additional Interest on Eurodollar Rate Advances.  The
Borrower shall pay to each Lender additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Lender, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for each Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Administrative Agent.



          SECTION 2.08. Interest Rate Determinations; Changes in Rating Systems.

          (a)      Each Reference Bank agrees, upon the request of the
Administrative Agent, to furnish to the Administrative Agent timely information
for the purpose of determining each Eurodollar Rate.  If any one or more of the
Reference Banks shall not furnish such timely information to the Administrative
Agent for the purpose of determining any such interest rate, the Administrative
Agent shall determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks (subject to the provisions set forth
in the definition of “Eurodollar Rate” in Section 1.01 and to clause (c) below).

          (b)      The Administrative Agent shall give prompt notice to the
Borrower and the Lenders of the applicable interest rates determined by the
Administrative Agent for the purposes of Section 2.06.

          (c)      If (1) fewer than two Reference Banks furnish timely
information to the Administrative Agent for determining the Eurodollar Rate for
any Interest Period for any Eurodollar Rate Advances and (2) the relevant rates
do not appear on Bloomberg Page BBAL,

          (i)       the Administrative Agent shall forthwith notify the Borrower
and the Lenders that the interest rate cannot be determined for such Eurodollar
Rate Advances for such Interest Period,

          (ii)      each Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (iii)     the obligation of the Lenders to make or Continue, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

          (d)      If, with respect to any Eurodollar Rate Advances, the
Majority Lenders notify the Administrative Agent showing calculations in
reasonable detail that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon:

          (i)       each Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and

          (ii)      the obligation of the Lenders to make or Continue, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lenders that the
circumstances causing such suspension no longer exist.

          (e)      If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.

          (f)       On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $10,000,000, such Advances
shall automatically Convert into Base Rate Advances.

          (g)      Upon the occurrence and during the continuance of any Event
of Default, (x) each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (y) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

          (h)      If the rating system of either Moody's or Standard & Poor's
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Administrative Agent
(on behalf of the Lenders) shall negotiate in good faith to amend the references
to specific ratings in this Agreement to reflect such changed rating system or
the non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall in no event be effective without the
approval of the Majority Lenders).



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 2.09.  Voluntary Conversion and Continuation of Advances.

          (a)      Optional Conversion.  The Borrower may on any Business Day,
upon notice given to the Administrative Agent not later than 12:00 P.M. (New
York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of the outstanding Advances of one Type comprising part of the
same Borrowing into Advances of the other Type; provided that (i) any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than the minimum amount specified in Section 2.02(b) and (ii) in the case
of any such Conversion of a Eurodollar Rate Advance into a Base Rate Advance on
a day other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 8.04(c).  Each such
notice of a Conversion shall, within the restrictions specified above, specify
(x) the date of such Conversion, (y) the Advances to be Converted, and (z) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

          (b)      Continuations.  The Borrower may, on any Business Day, upon
notice given to the Administrative Agent not later than 12:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Continuation and subject to the provisions of Sections 2.08 and 2.12, Continue
all or any portion of the outstanding Eurodollar Rate Advances comprising part
of the same Borrowing for one or more Interest Periods; provided that
(i) Eurodollar Rate Advances so Continued and having the same Interest Period
shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and (ii) in the case of any such Continuation on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c).  Each such notice of
a Continuation shall, within the restrictions specified above, specify (x) the
date of such Continuation, (y) the Eurodollar Rate Advances to be Continued and
(y) the duration of the initial Interest Period (or Interest Periods) for the
Eurodollar Rate Advances subject to such Continuation.  Each notice of
Continuation shall be irrevocable and binding on the Borrower.



          SECTION 2.10.  Prepayments of Advances.

          (a)      The Borrower shall have no right to prepay any principal
amount of any Advances other than as provided in subsection (b) below.

          (b)      The Borrower may, on notice given not later than 12:00 P.M.
(New York City time) on the second Business Day prior to the date of the
proposed prepayment of Advances (in the case of an Eurodollar Rate Advances) or
given not later than 12:00 P.M. (New York City time) on the Business Day of the
proposed prepayment of Advances (in the case of Base Rate Advances), stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amounts of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount not less than $10,000,000 or integral multiples of
$1,000,000 in excess thereof and (y) in the case of any such prepayment of a
Eurodollar Rate Advance on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c).



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 2.11.  Increased Costs.

          (a)      If, due to either (i) the introduction of or any change
(other than any change by way of imposition or increase of reserve requirements
included in the Eurodollar Rate Reserve Percentage) in or in the interpretation
of any law or regulation or (ii) the compliance with any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurodollar Rate Advances, then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost.  A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

          (b)      If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender's commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender's commitment
to lend hereunder.  A certificate as to such amounts submitted to the Borrower
and the Administrative Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.



          SECTION 2.12.  Illegality.  Notwithstanding any other provision of
this Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make or Continue Eurodollar Rate
Advances or to fund or otherwise maintain Eurodollar Rate Advances hereunder,
(i) the obligation of such Lender to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) each Eurodollar Rate Advance of such Lender
shall convert into a Base Rate Advance at the end of the then current Interest
Period for such Eurodollar Rate Advance.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 2.13.  Payments and Computations.

          (a)      The Borrower shall make each payment hereunder without
set-off or counterclaim not later than 12:00 P.M. (New York City time) on the
day when due in U.S. dollars to the Administrative Agent at its address referred
to in Section 8.02 in same day funds.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, Facility Fee or Utilization Fee ratably (other than amounts
payable pursuant to Section 2.02(c), 2.11, 2.14 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.06(d), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

          (b)      All computations of interest based on Citibank's base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable.  All computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of the Facility Fee and the Utilization Fee shall be made
by the Administrative Agent, and all computations of interest pursuant to
Section 2.07 shall be made by a Lender, on the basis of a year of 360 days, for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fee is payable.  Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

          (c)      Whenever any payment hereunder would be due on a day other
than a Business Day, such due date shall be extended to the next succeeding
Business Day, and any such extension of such due date shall in such case be
included in the computation of payment of interest, Facility Fee or Utilization
Fee, as the case may be; provided however that if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

          (d)      Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 2.14.  Taxes.

          (a)      Any and all payments by the Borrower hereunder shall be made,
in accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Lender's Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.14) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

          (b)      In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”).

          (c)      The Borrower will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.14) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. 
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.  A
certificate as to the amount of such Taxes and Other Taxes, submitted to the
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding (as between the Borrower, the Lenders and the Administrative Agent) for
all purposes, absent manifest error.

          (d)      Within 30 days after the date of any payment of Taxes, the
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof or other proof of payment of such Taxes reasonably satisfactory to the
relevant Lender(s).  If no Taxes are payable in respect of any payment
hereunder, upon the request of the Administrative Agent the Borrower will
furnish to the Administrative Agent, at such address, a statement to such effect
with respect to each jurisdiction designated by the Administrative Agent.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (e)      Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement (in the case of each Bank) and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender (in the case of each other
Lender), and from time to time thereafter if requested in writing by the
Borrower (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower with Internal Revenue Service form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest or certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States.  If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from “Taxes” as defined in Section 2.15(a).

          (f)       For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under the first sentence of subsection (e) above),
such Lender shall not be entitled to indemnification under Section 2.14(a) or
(c) with respect to Taxes imposed by the United States; provided however that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

          (g)      Any Lender claiming any additional amounts payable pursuant
to this Section 2.14 shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.



          SECTION 2.15.  Set-Off; Sharing of Payments, Etc.

          (a)  Without limiting any of the obligations of the Borrower or the
rights of the Lenders hereunder, if the Borrower shall fail to pay when due
(whether at stated maturity, by acceleration or otherwise) any amount payable by
it hereunder or under any Note each Lender may, without prior notice to the
Borrower (which notice is expressly waived by it to the fullest extent permitted
by applicable law), set off and appropriate and apply against such amount any
and all deposits (general or special, time or demand, provisional or final, in
any currency, matured or unmatured) and other obligations and liabilities at any
time held or owing by such Lender or any branch or agency thereof to or for the
credit or account of the Borrower.  Each Lender shall promptly provide notice of
such set-off to the Borrower, provided that failure by such Lender to provide
such notice shall not give the Borrower any cause of action or right to damages
or affect the validity of such set-off and application.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b)  If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Advances made by it (other than pursuant to Section 2.02(c),
2.11, 2.14 or 8.04(c)) in excess of its ratable share of payments on account of
the Advances obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in the Advances made by them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided however that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender's ratable share (according to the proportion of (i) the
amount of such Lender's required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.



          SECTION 2.16.  Right to Replace a Lender.  If the Borrower is required
to make any additional payment pursuant to Section 2.11 or 2.14 to any Lender or
if any Lender's obligation to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended pursuant to Section 2.12 (in each
case, such Lender being an “Affected Person”), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Person as a party to this Agreement; provided that, no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement; and provided further that, concurrently with such replacement,
(i) another financial institution which is an Eligible Assignee and is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances of the Affected Person
pursuant to an Assignment and Acceptance and to become a Lender for all purposes
under this Agreement and to assume all obligations (including all outstanding
Advances) of the Affected Person to be terminated as of such date and to comply
with the requirements of Section 8.06 applicable to assignments, and (ii) the
Borrower shall pay to such Affected Person in same day funds on the day of such
replacement all interest, fees and other amounts then due and owing to such
Affected Person by the Borrower hereunder to and including the date of
termination, including without limitation payments due such Affected Person
under Section 2.11 and 2.14.



          SECTION 2.17.  Evidence of Indebtedness.  (a)  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Advance made
by such Lender, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b)  The Administrative Agent shall maintain accounts in which it
shall record (i) the date, amount, Type, interest rate and duration of Interest
Period (if applicable) of each Advance made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.

          (c)  The entries made in the accounts maintained pursuant to clause
(a) or (b) of this Section 2.17 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement.



ARTICLE 3
CONDITIONS OF LENDING



          SECTION 3.01.  Conditions Precedent to Initial Borrowing.  The
obligation of each Lender to make an Advance on the occasion of the initial
Borrowing is subject to the condition precedent that the Administrative Agent
shall have received the following, each (unless otherwise specified below) dated
the Effective Date, in form and substance satisfactory to the Administrative
Agent and (except for the items in clauses (a), (b), (c) and (d)) in sufficient
copies for each Lender:

          (a)      Certified copies of (x) the charter and by-laws of the
Borrower, (y) the resolutions of the Board of Directors of the Borrower
authorizing and approving this Agreement and the transactions contemplated
hereby, and (z) all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement.

          (b)      A certificate of the Secretary or an Assistant Secretary of
the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the other documents to be
delivered hereunder.

          (c)      A certificate from the Secretary of State of the State of
Delaware dated a date reasonably close to the date hereof as to the good
standing of and charter documents filed by the Borrower.

          (d)      A favorable opinion of Jonathan D. Kantor, Esq., in-house
counsel to the Borrower, substantially in the form of Exhibit C hereto.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (e)      A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP,
special New York counsel to the Administrative Agent, substantially in the form
of Exhibit D hereto.

          (f)       A certificate of a Responsible Officer of the Borrower
certifying that (i) no Default or Event of Default as of the date thereof has
occurred and is continuing, and (ii) the representations and warranties
contained in Section 4.01 are true and correct on and as of the date thereof as
if made on and as of such date.

          (g)      Evidence of (x) the termination of the commitment of each
lender and (y) the payment by the Borrower of all amounts whatsoever payable to
each of the lenders, in each case under the Existing Credit Agreement.

          (h)      Such other approvals, opinions and documents relating to this
Agreement and the transactions contemplated hereby as the Administrative Agent
or any Lender may, through the Administrative Agent, reasonably request.



          SECTION 3.02.  Conditions Precedent to Each Borrowing.  The obligation
of each Lender to make an Advance on the occasion of each Borrowing (including
the initial Borrowing) shall be subject to the further conditions precedent that
on the date of such Borrowing the following statements shall be true (and each
of the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):

          (a)      the representations and warranties contained in Section 4.01
(not including, in the case of any Borrowing after the initial Borrowing, the
Excluded Representations) are true and correct in all material respects on and
as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

          (b)      No Event of Default or event, which, with the giving of
notice or the passage of time or both, would be an Event of Default, has
occurred and is continuing, or would result from such Borrowing or from the
application of the proceeds.



ARTICLE 4
REPRESENTATIONS AND WARRANTIES



          SECTION 4.01.  Representations and Warranties of the Borrower.  The
Borrower represents, warrants and agrees as follows:

          (a)      The Borrower and each of its Significant Subsidiaries (i) is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) is duly qualified and in good standing as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed and where, in each case, failure so to qualify and be in good standing
could have a Material Adverse Effect and (iii) has all requisite corporate power
and authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (b)      The execution, delivery and performance by the Borrower of
this Agreement are within the Borrower's corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Borrower's charter, by-laws or other organizational documents, (ii) contravene
any contractual restriction binding on the Borrower or (iii) violate any law,
rule or regulation (including, without limitation, the Securities Act of 1933
and the Exchange Act and the regulations thereunder, and Regulations U and X
issued by the Board of Governors of the Federal Reserve System, each as amended
from time to time), or order, writ, judgment, injunction, decree, determination
or award.  The Borrower is not in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any contractual restriction binding upon it, except for such violation or
breach which would not have a Material Adverse Effect.

          (c)      No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required (other than those which have been obtained) for the due execution,
delivery and performance by the Borrower of this Agreement.

          (d)      This Agreement is a legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with their
respective terms.

          (e)      (i) if available on or prior to the date hereof, the Borrower
shall have heretofore furnished to each of the Lenders its unaudited
Consolidated balance sheet and statements of earnings, equity and cash flows as
at and for the three-month period ended March 31, 2001, and such financial
statements fairly present, in all material respects, the Consolidated financial
condition and results of operations of the Borrower and its Subsidiaries as at
the date thereof and for such three-month period, all in accordance with GAAP
(subject, in the case of such financial statements as at March 31, 2001, to
normal year-end audit adjustments), (ii) the Borrower has heretofore furnished
to each of the Lenders its audited Consolidated balance sheet and statements of
earnings, equity and cash flows as at and for the fiscal year ended December 31,
2000, and such financial statements fairly present, in all material respects,
the Consolidated financial condition and results of operations of the Borrower
and its Subsidiaries as at the date thereof and for such fiscal year, all in
accordance with GAAP;  (iii) if available on or prior to the date hereof, the
Borrower shall have heretofore furnished to each of the Lenders the Quarterly
Statement as of March 31, 2001, of each of CAC, CCC and CIC, as filed, in each
case, with the applicable Insurance Regulatory Authority, and such Statements
present fairly, in all material respects, such condition and affairs as of such
date, in accordance with SAP; (iv) the Borrower has heretofore furnished to each
of the Lenders the Annual Statement of each of CAC, CCC and CIC for the fiscal
year ended December 31, 2000, as filed, in each case, with the applicable
Insurance Regulatory Authority, and such Annual Statements present fairly, in
all material respects, the financial condition of CAC, CCC and CIC, as
applicable, as at, and the results of operations for the fiscal year ended
December 31, 2000, in accordance with SAP as in effect on December 31, 2000; and
(v) since December 31, 2000, there has been no material adverse change in the
business, condition (financial or otherwise) results of operations or prospects
of the Borrower and its Subsidiaries, taken as a whole.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (f)       Other than as disclosed in filings of the Borrower with the
Securities and Exchange Commission, there is no action pending or threatened in
writing or proceeding affecting the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator which (i) is reasonably likely to
have a Material Adverse Effect or (ii) purports to affect this Agreement or the
transactions contemplated hereby.

          (g)      The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance will be used for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock.  The Borrower is, and after
applying the proceeds of each Advance, will be in compliance with its
obligations under Section 5.01(b).  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement in conformity with the requirements of Federal Reserve
Form U-1 referred to in Regulation U, the statements made in which shall be
such, in the opinion of each Lender, as to permit the transactions contemplated
hereby in accordance with Regulation U.  No portion of any Advance under this
Agreement shall be used by the Borrower in violation of Regulation T, Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System or any
other Regulation of such Board, as in effect on the date or dates of such
Advance and such use of proceeds.

          (h)      The Borrower is not an “investment company”, or a Person
“controlled by” an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

          (i)       All information that has been made available by the Borrower
or any of its representatives to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement was, on or as of the dates on
which such information was made available, complete and correct in all material
respects and did not contain any untrue statement of a material fact or omit to
state a fact necessary to make the statements contained therein not misleading
in light of the time and circumstances under which such statements were made. 
All financial projections that have been prepared by the Borrower and made
available to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement have been prepared in good faith based upon
reasonable assumptions.  There is no fact known to the Borrower (other than
matters of a general economic nature) that has had, or could reasonably be
expected to have, a Material Adverse Effect and that has not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders for use in connection with the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (j)       Neither the Borrower nor any other member of the Controlled
Group maintains, or is obligated to contribute to, any Multiemployer Plan or has
incurred, or is reasonably expected to incur, any withdrawal liability to any
Multiemployer Plan. Each Plan complies in all material respects with all
applicable requirements of law and regulations, except where noncompliance would
not have a Material Adverse Effect. Neither the Borrower nor any member of the
Controlled Group has, with respect to any Plan, failed to make any material
contribution or pay any material amount required under Section 412 of the Code
or Section 302 of ERISA or the terms of such Plan. The Borrower has not engaged
in any prohibited transaction (as defined in Section 4975 of the Code or Section
406 of ERISA) in connection with any Plan which may reasonably be expected to
have a Material Adverse Effect. Within the last five years neither the Borrower
nor any member of the Controlled Group has engaged in a transaction which
resulted in a Single Employer Plan with an Unfunded Liability being transferred
out of the Controlled Group. No Termination Event has occurred or is reasonably
expected to occur with respect to any Plan which is subject to Title IV of
ERISA.

          (k)      The Borrower and each of its Subsidiaries is in compliance
with all laws, statutes, rules, regulations and orders binding on or applicable
to the Borrower (including, without limitation, all Environmental Laws), its
Subsidiaries and all of their respective properties, except to the extent
failure to so comply could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

          (l)       There is no indenture, agreement or other contractual
arrangement to which the Borrower or any Significant Subsidiary is a party that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposing any condition upon, the declaration or payment of
dividends or other distributions on any class of stock of any Subsidiary of the
Borrower, other than such prohibitions, restraints and conditions which are
disclosed in filings of the Borrower with the Securities and Exchange
Commission.



ARTICLE 5
COVENANTS OF THE BORROWER



          SECTION 5.01.  Covenants.  During the term of this Agreement, unless
the Required Lenders shall otherwise consent in writing:

        (a)      Financial Reporting.  The Borrower will furnish to the Lenders:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

(i)       As soon as practicable and in any event within 120 days after the
close of each of its fiscal years, an audit report which is not qualified as to
going concern or access or in any other material respect and which is certified
by independent certified public accountants, acceptable to the Lenders, prepared
in accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period and related income and
cash flow statements accompanied by a certificate of said accountants that, in
the course of the examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Event of Default in
respect of Section 5.01(m) or (n), or if, in the opinion of such accountants,
any Default or Event of Default in respect of Section 5.01(m) or (n) shall
exist, stating the nature and status thereof.

(ii)      As soon as practicable and in any event within 75 days after the close
of each quarterly period (other than the fourth quarterly period) of each of its
fiscal years, for itself and its Subsidiaries, a consolidated unaudited balance
sheet as at the close of each such period and consolidated income and cash flow
statements for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer.

(iii)     Together with the financial statements required by clauses (i) and
(ii), a compliance certificate in substantially the form of Exhibit E hereto
signed by the chief financial officer of the Borrower showing the calculations
necessary to determine compliance with the financial covenants contained in this
Agreement and stating that no Default or Event of Default exists, or if any
Default or Event of Default exists, stating the nature and status thereof.

(iv)     Upon the earlier of (i) ten (10) days after the regulatory filing date
or (ii) 75 days after the close of each of the first three fiscal quarters of
each fiscal year of each Significant Insurance Subsidiary, copies of the
Quarterly Statement of such Significant Insurance Subsidiary, certified by such
officers as shall be required by SAP of such Significant Insurance Subsidiary,
all such statements to be prepared in accordance with SAP consistently applied
through the period reflected therein.

(v)      Upon the earlier of (i) fifteen days after the regulatory filing date
or (ii) 90 days after the close of each fiscal year of each Significant
Insurance Subsidiary, copies of the Annual Statement of such Significant
Insurance Subsidiary for such fiscal year, as certified by such officers as
shall be required by SAP for such Significant Insurance Subsidiary and prepared
on the NAIC annual statement blanks (or such other form as shall be required by
the jurisdiction of incorporation of each such Insurance Subsidiary), all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

(vi)     As soon as available and only to the extent such an audited statement
is required to be prepared by any Governmental Authority, a copy of the audited
annual statement of each of CCC and CAC on a consolidated basis and CIC on a
combined basis (with the other Insurance Subsidiaries in the same insurance
pool) for the preceding year, as certified by such officers as shall be required
by SAP for such entities and prepared on the form as shall be required by the
jurisdictions in which they are filed, all such statements to be prepared in
accordance with SAP consistently applied throughout the periods reflected
therein and to be certified by independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent.

(vii)    Within 150 days after the close of each of its fiscal years, annual
statutory statements for the Borrower's Insurance Subsidiaries on a consolidated
or combined basis, certified by such officers as shall be required by SAP, such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein.

(viii)    As soon as possible and in any event within 20 days after the Borrower
knows that any Termination Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of the Borrower, describing
said Termination Event and the action which the Borrower proposes to take with
respect thereto.

(ix)     Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Significant Insurance Subsidiaries files with the Securities and
Exchange Commission or any securities exchange.

(x)      Such other information (including, without limitation, non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

          (b)      Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Advances for general corporate purposes
(including to support the commercial paper program of the Borrower and to
finance Acquisitions); provided that the Borrower will not use any of the
proceeds of any Advance for the purpose of financing a Hostile Acquisition;
provided further that neither the Administrative Agent nor any Lender shall have
any responsibility as to the use of any such proceeds.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (c)      Certain Notices.  The Borrower will give prompt notice in
writing to the Administrative Agent and the Lenders of (i) the occurrence of any
Default or Event of Default, (ii) any other development, financial or otherwise,
relating specifically to the Borrower which could reasonably be expected to have
a Material Adverse Effect, (iii) the receipt of any notice from any Governmental
Authority of the expiration without renewal, revocation or suspension of, or the
institution of any proceedings to revoke or suspend, any License now or
hereafter held by any Significant Insurance Subsidiary which is required to
conduct insurance business in compliance with all applicable laws and
regulations, other than such expiration, revocation or suspension which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (iv) the receipt of any notice from any Governmental
Authority of the institution of any disciplinary proceedings against or in
respect of any Significant Insurance Subsidiary, or the issuance of any order,
the taking of any action or any request for an extraordinary audit for cause by
any Governmental Authority which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, (v) any judicial or administrative
order limiting or controlling the insurance business of any Significant
Insurance Subsidiary (and not the insurance industry generally) which has been
issued or adopted and which could reasonably be expected to have a Material
Adverse Effect or (vi) any change in the rating of the unsecured, unguaranteed
senior long-term debt obligations of the Borrower by Moody's or S&P.

          (d)      Conduct of Business.  The Borrower will, and will cause each
Significant Subsidiary to, do all things necessary (if applicable) to remain
duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except where such failure to remain in good standing or to maintain
such authority may not reasonably be expected to have a Material Adverse Effect.
The Borrower will cause each Significant Insurance Subsidiary to (a) carry on or
otherwise be associated with the business of a licensed insurance carrier and
(b) do all things necessary to renew, extend and continue in effect all Licenses
which may at any time and from time to time be necessary for such Significant
Insurance Subsidiary to operate its insurance business in compliance with all
applicable laws and regulations; provided, however, that any such Significant
Insurance Subsidiary may withdraw from one or more states as an admitted
insurer, change the state of its domicile or fail to keep in effect any License
if such withdrawal, change or failure is in the best interests of the Borrower
and such Significant Insurance Subsidiary and could not reasonably be expected
to have a Material Adverse Effect.

          (e)      Taxes.  The Borrower will, and will cause each Subsidiary to,
pay when due all material taxes, assessments and governmental charges and levies
upon it or its income, profits or Property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.

          (f)       Insurance.  The Borrower will, and will cause each
Significant Subsidiary to, maintain with financially sound and reputable
insurance companies insurance on all or substantially all of its Property, or
shall maintain self-insurance, in such amounts and covering such risks as is
consistent with sound business practice for Persons in substantially the same
industry as the Borrower or such Subsidiary, and the Borrower will furnish to
any Lender upon request full information as to the insurance carried.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (g)      Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject (including
ERISA and applicable Environmental Laws), except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect.

          (h)      Maintenance of Properties.  The Borrower will, and will cause
each Significant Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, except where the failure to so maintain, preserve, protect and repair
could not reasonably be expected to have a Material Adverse Effect.

          (i)       Inspection.  The Borrower will, and will cause each
Subsidiary to, permit the Administrative Agent and the Lenders (coordinated
through the Administrative Agent), by their respective representatives and
agents, to inspect any of the Property, corporate books and financial records of
the Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers upon
reasonable notice and at such reasonable times and intervals as the Lenders may
designate.

          (j)       Merger.  The Borrower will not, nor will it permit any
Significant Subsidiary to, merge or consolidate with or into any other Person,
except that (a) a Significant Subsidiary may merge into the Borrower or a Wholly
Owned Subsidiary and (b) the Borrower or any Significant Subsidiary may merge or
consolidate with any other Person provided that the Borrower or such Significant
Subsidiary shall be the continuing or surviving corporation and, prior to and
after giving effect to such merger or consolidation, no Default or Event of
Default shall exist.

          (k)      Sale of Assets.  The Borrower will not, nor will it permit
any Subsidiary to, lease, sell or otherwise dispose of a Substantial Portion of
Property of the Borrower and its Subsidiaries on a Consolidated basis to any
other Person(s) in any twelve month period; provided, however, that Subsidiaries
shall be permitted to sell assets for fair market value in arm's-length
transactions (as determined, in transactions out of the ordinary course of
business, by the Board of Directors of the selling Subsidiary acting in good
faith).



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (l)       Liens.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in or on the Property
of the Borrower or any of its Subsidiaries, except:

    (i)       Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are not material and are paid promptly upon receipt
of notice of nonpayment, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books;

    (ii)      Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;

    (iii)     Liens arising out of pledges or deposits under worker's
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation, including, without
limitation, statutory deposits under applicable insurance laws;

    (iv)     Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or the Subsidiaries;

    (v)  Liens existing on the Closing Date and, in the case of Liens upon
Property of the Borrower, described in Schedule II hereto;

    (vi)  Liens upon the Property of Insurance Subsidiaries incurred in the
ordinary course of their business;

    (vii)  Liens on Qualifying SPV Assets securing Qualifying SPV Indebtedness,
which Qualifying SPV Assets shall have a fair market value not in excess of 25%
of the fair market value of the Invested Assets of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP as of the end of
the preceding calendar year;

    (viii)  Liens on Receivables and Receivables Related Assets in connection
with Permitted Securitization Transactions; and

    (ix)  Other Liens securing Indebtedness for borrowed money (including
Qualifying SPV Indebtedness) not exceeding at any time $500,000,000 in aggregate
principal amount.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

          (m)     Consolidated Capitalization.  The Borrower will maintain at
all times a ratio of (a) Aggregate Specified Indebtedness to (b) the sum of (i)
Aggregate Specified Indebtedness plus (ii) Consolidated Net Worth of not greater
than 0.35 to 1.0.

          (n)      Insurance Company Surplus.  The Borrower shall cause the
combined Surplus as Regards Policyholders of CCC on a consolidated basis and CIC
on a combined basis (with the other Insurance Subsidiaries in the same insurance
pool) to be at all times at least equal to $4.5 billion.

          (o)      Limitation on Qualifying SPV Assets.  The Borrower will not
at any time permit the aggregate fair market value of all Qualifying SPV Assets
at such time to exceed 25% of the fair market value of the Invested Assets of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP as of the end of the preceding calendar year.



ARTICLE 6
EVENTS OF DEFAULT



          SECTION 6.01.  Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:

          (a)      The Borrower shall fail to pay any principal of any Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Advance or any Facility Fee or Utilization Fee or any other
amount payable hereunder when due and such failure remains unremedied for three
Business Days; or

          (b)      Any representation or warranty made by the Borrower herein or
by the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made or deemed made;
or

          (c)      (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(b), (c)(i), (j), (k), (l), (m)
or (n) or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed, and such failure remains unremedied for 30 days after notice thereof
shall have been given to the Borrower by the Administrative Agent or the
Administrative Agent on behalf of any Lender; or

          (d)      The Borrower or any of its Subsidiaries shall fail to pay any
principal of any other Indebtedness of the Borrower which is outstanding in an
aggregate principal amount of at least $20,000,000, or its equivalent in other
currencies (in this clause (d) called “Material Indebtedness”), in the aggregate
when the same becomes due and payable (whether at scheduled maturity, by
required prepayment, acceleration, demand or otherwise); or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of any Material Indebtedness, or to require the same to be prepaid or
defeased (other than by a regularly required payment); or



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (e)      The Borrower or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Significant Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against the Borrower or any of its Significant Subsidiaries, such
proceeding shall remain undismissed or unstayed for a period of 60 days; or the
Borrower or any of its Significant Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e) (provided
that, for purposes of this subsection (e); or

          (f)       In connection with the actual or alleged insolvency of any
of CAC, CCC or CIC or any other Insurance Subsidiary, any Insurance Regulatory
Authority shall appoint a rehabilitator, receiver, custodian, trustee,
conservator or liquidator or the like (collectively, a “conservator”) for CAC,
CCC, CIC or such other Insurance Subsidiary, or cause possession of all or any
substantial portion of the property of CAC, CCC, CIC or such other Insurance
Subsidiary to be taken by any conservator (or any Insurance Regulatory Authority
shall commence any action to effect any of the foregoing); or

          (g)      A Change in Control shall occur; or

          (h)      The Borrower or any of its Subsidiaries shall fail within 30
days to pay, bond or otherwise discharge any judgment or order for the payment
of money, either singly or in the aggregate, in excess of $20,000,000, which is
not stayed on appeal or otherwise being appropriately contested in good faith;
or

          (i)       The Borrower shall terminate, or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, or to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer, any Single Employer Plan having Unfunded
Liabilities in excess of $20,000,000;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default with respect to the Borrower of the kind referred
to in clause (e) above or with respect to any of CAC, CCC or CIC of the kind
referred to in clause (f) above, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.



ARTICLE 7
THE ADMINISTRATIVE AGENT



          SECTION 7.01.  Authorization and Action.  Each Lender hereby appoints
and authorizes the Administrative Agent to take such action as administrative
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.  As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Advances), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law.  The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement.



          SECTION 7.02.  Administrative Agent's Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to the Lenders for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable to the Lenders for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iii) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower or any of its
Subsidiaries; (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and (v)
shall incur no liability to the Lenders under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 7.03.  Citibank and Affiliates.  With respect to its
Commitment and the Advances made by it, Citibank shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Administrative Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Citibank in its individual
capacity.  Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if
Citibank were not the Administrative Agent and without any duty to account
therefor to the Lenders.



          SECTION 7.04.  Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in Section 4.01
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.



          SECTION 7.05.  Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective amounts of their Commitments, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements found in a final-non-appealable judgment by a court of
competent jurisdiction to have resulted from the Administrative Agent's gross
negligence or willful misconduct.  Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 7.06.  Successor Administrative Agent.  The Administrative
Agent may resign at any time by giving written notice thereof to the Lenders and
the Borrower and may be removed at any time with or without cause by the
Majority Lenders.  Upon any such resignation or removal, the Majority Lenders
shall have the right to appoint a successor Administrative Agent that, unless a
Default or Event of Default shall have occurred and then be continuing, is
reasonably acceptable to the Borrower.  If no successor Administrative Agent
shall have been so appointed by the Majority Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent's
giving of notice of resignation or the Majority Lenders' removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or of
any State thereof and having total assets of at least $1,000,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement.  After
any retiring Administrative Agent's resignation or removal hereunder as
Administrative Agent, the provisions of this Article 7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.



          SECTION 7.07.  Advisor, Sole Arranger and Book Manager, Syndication
Agent and Documentation Agent.

  The Advisor, Sole Arranger and Book Manager, the Syndication Agent and the
Documentation Agent named on the cover page of this Agreement, in their
capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner hereunder to any
party hereto.



ARTICLE 8

MISCELLANEOUS



          SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any
provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Majority Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the
following:  (a) increase or extend the Commitments of such Lenders, (b) reduce
the principal of, or interest on, the Notes or any fees (other than the
Administrative Agent's fee referred to in Section 2.03(c)) or other amounts
payable hereunder, (c) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees (other than the Administrative Agent's
fee referred to in Section 2.03(c)) or other amounts payable hereunder,
(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action hereunder or
(e) amend this Section 8.01; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement.  This Agreement and the
agreement referred to in Section 2.03(c) constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 8.02.  Notices, Etc.  All notices and other communications
provided for hereunder shall be in writing (including telecopier) and mailed,
telecopied or delivered by hand:

        (a)      if to the Borrower:

CNA Financial Corporation
CNA Plaza
Chicago, Illinois 60685

Attention:  Treasurer, 23 South

Telephone No.:  312-822-4161
Telecopier No.:  312-755-3692

        (b)      if to the Administrative Agent:

Citibank, N.A.
Two Penns Way, Suite 200
New Castle, Delaware  19720

Attention:  Lee Ocasil

Telephone No.:  302-894-6065
Telecopier No.:  302-894-6120

          (c)      if to any Lender, at the Domestic Lending Office specified in
the Administrative Questionnaire of such Lender;

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent.  All
such notices and communications shall be deemed to have been duly given or made
(i) in the case of hand deliveries, when delivered by hand, (ii) in the case of
mailed notices, three Business Days after being deposited in the mail, postage
prepaid, and (iii) in the case of telecopier notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article 2 or 7 shall not be effective until received by the
Administrative Agent.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.



          SECTION 8.04.  Costs, Expenses and Indemnification.

          (a)      The Borrower agrees to pay and reimburse on demand all
reasonable costs and expenses of the Administrative Agent and the Arranger in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement.  The Borrower further agrees to pay
on demand all costs and expenses, if any (including, without limitation,
reasonable counsel fees and expenses of the Administrative Agent and each of the
Lenders), incurred by the Administrative Agent or any Lender in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement and the other documents to be delivered hereunder, including,
without limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 8.04(a).  Such reasonable fees and
out-of-pocket expenses shall be reimbursed by the Borrower upon presentation to
the Borrower of a statement of account, regardless of whether this Agreement is
executed and delivered by the parties hereto or the transactions contemplated by
this Agreement are consummated.

          (b)      The Borrower hereby agrees to indemnify the Administrative
Agent, Salomon Smith Barney Inc., each Lender and each of their respective
Affiliates and their respective officers, directors, employees, agents, advisors
and representatives (each, an “Indemnified Party”) from and against any and all
direct claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel), joint or several,
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in Article 3 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such direct claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party's
gross negligence or willful misconduct.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          The Borrower hereby further agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to the Borrower for or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, except to the extent such liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party's gross negligence or willful
misconduct.

          (c)      If any payment of principal of, or Conversion or Continuation
of, any Eurodollar Rate Advance is made other than on the last day of an
Interest Period for such Advance as a result of any optional or mandatory
prepayment, acceleration of the maturity of the Advances pursuant to Section
6.01 or for any other reason, the Borrower shall pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses (other than loss of profit) which
it may reasonably incur as a result of such payment, Continuation or Conversion
and the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.  A certificate as to the amount of such
losses, costs and expenses, submitted to the Borrower and the Administrative
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.



          SECTION 8.05.  Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have been notified by each Bank that
such Bank has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.



          SECTION 8.06.  Assignments and Participations.

          (a)      Each Lender may, with notice to and the consent of the
Administrative Agent and, unless an Event of Default shall have occurred and be
continuing, the Borrower (such consents not to be unreasonably withheld), assign
to one or more banks or other entities all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it); provided that:

          (i)       each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations of the assigning Lender under
this Agreement,

          (ii)      except in the case of an assignment by a Lender to one of
its Affiliates or to another Lender, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (unless the Borrower and the Administrative Agent otherwise
agree) be less than the lesser of (x) such Lender's Commitment hereunder and
(y) $10,000,000 or an integral multiple of $1,000,000 in excess thereof,



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          (iii)     each such assignment shall be to an Eligible Assignee,

          (iv)     the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, and

          (v)      the parties to each such assignment (other than the Borrower)
shall deliver to the Administrative Agent a processing and recordation fee of
$3,000.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

          (b)      By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (c)      Upon its receipt of an Assignment and Acceptance executed by
an assigning Lender and an assignee representing that it is an Eligible
Assignee, the Administrative Agent shall, if such Assignment and Acceptance has
been completed (and the Borrower and the Administrative Agent shall have
consented to the relevant assignment) and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

          (d)      The Administrative Agent shall maintain at its address
referred to in Section 8.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of each of the Lenders and, with respect to Lenders, the Commitment
of, and principal amount of the Advances owing to, each such Lender from time to
time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for the purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

          (e)      Each Lender may sell participations to one or more Persons
(excluding any Persons primarily engaged in the insurance or mutual fund
business) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it); provided, however, that (i) such Lender's obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement, (iv) in any proceeding
under the Federal Bankruptcy Code in respect of the Borrower, such Lender shall
remain and be, to the fullest extent permitted by law, the sole representative
with respect to the rights and obligations held in the name of such Lender
(whether such rights or obligations are for such Lender's own account or for the
account of any participant) and (v) no participant under any such participation
agreement shall have any right to approve any amendment or waiver of any
provision of this Agreement, or to consent to any departure by the Borrower
therefrom, except to the extent that any such amendment, waiver or consent would
(x) reduce the principal of, or interest on, the Notes, in each case to the
extent the same are subject to such participation, or (y) postpone any date
fixed for the payment of principal of, or interest on, the Advances, in each
case to the extent the same are subject to such participation.

          (f)       Any Lender may, in connection with any permitted assignment
or participation or proposed assignment or participation pursuant to this
Section 8.06 and subject to the provisions of Section 8.12, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower or any of its Subsidiaries or Affiliates furnished to
such Lender by or on behalf of the Borrower.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (g)      Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time, without the consent of the Administrative
Agent or the Borrower, create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it) in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System.

          (h)      Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time, without the consent of the Administrative
Agent or the Borrower, assign to an Affiliate of such Lender (excluding any
Affiliate of such Lender primarily engaged in the insurance or mutual fund
business) all or any portion of its rights (but not its obligations) under this
Agreement.



          SECTION 8.07.  Governing Law; Submission to Jurisdiction.  This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.  The Borrower hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York state court sitting in New York City for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Borrower irrevocably waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.



          SECTION 8.08.  Severability.  In case any provision in this Agreement
shall be held to be invalid, illegal or unenforceable, such provision shall be
severable from the rest of this Agreement, as the case may be, and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.



          SECTION 8.09.  Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Any counterpart hereof may be executed and delivered via telecopier,
and each such counterpart so executed and delivered shall have the same force
and effect as an originally executed and delivered counterpart hereof.



          SECTION 8.10.  Survival.  The obligations of the Borrower under
Sections 2.02(c), 2.07, 2.11, 2.14 and 8.04, and the obligations of the Lenders
under Section 7.05, shall survive the repayment of the Advances and the
termination of the Commitments.  In addition, each representation and warranty
made, or deemed to be made by any Notice of Borrowing, herein or pursuant hereto
shall survive the making of such representation and warranty, and no Lender
shall be deemed to have waived, by reason of making any Advance, any Default or
Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that such Lender or
the Administrative Agent may have had notice or knowledge or reason to believe
that such representation or warranty was false or misleading at the time such
extension of credit was made.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





          SECTION 8.11.  Waiver of Jury Trial.  EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.



          SECTION 8.12.  Confidentiality.  Each Lender agrees to hold any
confidential information which it may receive from the Borrower or any of its
Subsidiaries or Affiliates pursuant to this Agreement in confidence and for use
in connection with this Agreement, including without limitation, for use in
connection with its rights and remedies hereunder, except for disclosure (a) to
other Lenders and their respective Affiliates, (b) to legal counsel,
accountants, and other professional advisors to such Lender, (c) to regulatory
officials, (d) as requested pursuant to or as required by law, regulation, or
legal process, (e) in connection with any legal proceeding to which such Lender
is a party and (f) to a proposed assignee or participant permitted under Section
8.06 which shall have agreed in writing for the benefit of the Borrower and its
Subsidiaries and Affiliates to keep such disclosed confidential information
confidential in accordance with this Section.



          SECTION 8.13.  Nonliability of Lenders.  The relationship between the
Borrower and the Lenders and the Administrative Agent shall be solely that of
borrower and lender. Neither the Administrative Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower. Neither the Administrative Agent
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower's
business or operations.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





         SECTION 8.14.  Existing Credit Agreement.  On the Effective Date, the
commitment of each lender under the Existing Credit Agreement shall
automatically terminate.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  Borrower       CNA FINANCIAL CORPORATION       By /s/ DONALD P. LOFE JR.

--------------------------------------------------------------------------------

     Name: Donald P. Lofe Jr.      Title: Group Vice President Corporate Finance
      Administrative Agent       CITIBANK, N.A.,   as Administrative Agent      
By

--------------------------------------------------------------------------------

     Name:      Title:       Banks       CITIBANK, N.A.       By

--------------------------------------------------------------------------------

     Name:      Title:

         



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  FLEET NATIONAL BANK       By______________      Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  THE CHASE MANHATTAN BANK       By______________      Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  BANK OF AMERICA, N.A.       By______________      Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  BANK ONE NA       By______________      Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  MELLON BANK, N.A.       By______________      Name:      Title:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION       By______________      Name:     
Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  THE BANK OF TOKYO – MITSUBISHI, LTD.,     CHICAGO BRANCH      
By______________      Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  THE NORTHERN TRUST COMPANY       By______________      Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  WACHOVIA BANK, N.A.       By______________      Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  FIRSTAR BANK, N.A.       By______________      Name:      Title:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS






 

SCHEDULE I

Banks and Commitments

Bank

--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

Citibank, N.A. $35,000,000 Fleet National Bank $30,000,000 The Chase Manhattan
Bank $30,000,000 Bank of America, N.A. $22,500,000 Bank One, N.A. $22,500,000
Mellon Bank, N.A. $22,500,000 Wells Fargo Bank, N.A. $22,500,000 The Bank of
Tokyo –   Mitsubishi Ltd.,   Chicago Branch $17,500,000 The Northern Trust
Company $17,500,000 Wachovia Bank, N.A. $17,500,000 Firstar Bank N.A.

--------------------------------------------------------------------------------

$12,500,000

--------------------------------------------------------------------------------

Total $250,000,000

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 



SCHEDULE II

Existing Liens

None



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 




EXHIBIT A

NOTICE OF BORROWING

Citibank, N.A., as Administrative
  Agent for the Lenders parties
  to the Credit Agreement
  referred to below
Two Penns Ways, Suite 200
New Castle, Delaware  19720
Attention:  Lee Ocasil

[Date]

Ladies and Gentlemen:

          The undersigned, CNA Financial Corporation (the “Borrower”), refers to
the Three-Year Credit Agreement, dated as of April 30, 2001 (as from time to
time amended, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto and Citibank, N.A., as Administrative Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

          (i)       The Business Day of the Proposed Borrowing is ______ _,
______.

          (ii)      The Type of Advances initially comprising the Proposed
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

          (iii)     The aggregate amount of the Proposed Borrowing is
$___________.

          [(iv)    The initial Interest Period for each Advance made as part of
the Proposed Borrowing is ______ month[s]].1

--------------------------------------------------------------------------------

1         For Eurodollar Rate Advances only.

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:

          (a)      the representations and warranties contained in Section 4.01
(not including, in the case of a Borrowing after the initial Borrowing, the
Excluded Representations) are correct in all material respects, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date;

          (b)      no event has occurred and is continuing, or would result from
such Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or, to the best of the undersigned's knowledge,
a Default.

 

  Very truly yours,       CNA FINANCIAL CORPORATION       By_____________     
Title:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 



EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

Dated ____________ __, _____

          Reference is made to the Three-Year Credit Agreement dated as of April
30, 2001 (as from time to time amended, the “Credit Agreement”) among CNA
Financial Corporation, a Delaware corporation (the “Borrower”), the Lenders (as
defined in the Credit Agreement) and Citibank, N.A., as Administrative Agent for
the Lenders (the “Administrative Agent”).  Terms defined in the Credit Agreement
are used herein with the same meaning.

          _____________ (the “Assignor”) and _____________ (the “Assignee”)
agree as follows:

          1.       The Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, that interest in
and to all of the Assignor's rights and obligations under the Credit Agreement
as of the date hereof which represents the percentage interest specified on
Schedule 1 of all outstanding rights and obligations under the Credit Agreement,
including, without limitation, such interest in the Assignor's Commitment and
the Advances owing to the Assignor.  After giving effect to such sale and
assignment, the Assignee's Commitment and the amount of the Advances owing to
the Assignee will be as set forth in Schedule 1.

          2.       The Assignor (i) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.

          3.       The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; [and] (vi) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof [and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty].1

--------------------------------------------------------------------------------

1         If the Assignee is organized under the laws of a jurisdiction outside
the United States.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          4.       Following the execution of this Assignment and Acceptance by
the Assignor and the Assignee and the consent of the Borrower, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.  The effective date of this Assignment and Acceptance
shall be the date of acceptance thereof by the Administrative Agent, unless
otherwise specified on Schedule 1 hereto (the “Effective Date”).

          5.       Upon such acceptance and recording by the Administrative
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

          6.       Upon such acceptance and recording by the Administrative
Agent, from and after the Effective Date, the Administrative Agent shall make
all payments under the Credit Agreement in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest,
Facility Fee and Utilization Fee with respect thereto) to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Effective Date directly between
themselves.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          7.       This Assignment and Acceptance shall be governed by, and
construed in accordance with, the law of the State of New York.

          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

Percentage assigned to Assignee _______________%

Assignee's Commitment              $______________

Aggregate outstanding principal

  amount of Advances assigned   $______________

Effective Date (if other than

  date of acceptance by

  Administrative Agent)* __________ __, _____       [NAME OF ASSIGNOR], as
Assignor       By_______________         Title:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  [NAME OF ASSIGNEE], as Assignee       By_______________      Title:      
Domestic Lending Office:       Eurodollar Lending Office:

*        This date should be no earlier than the date of acceptance by the
Administrative Agent.

Accepted this ____ day
  of _______, _____

CITIBANK, N.A., as
  Administrative Agent

By__________
  Title:

CONSENTED TO:

CNA FINANCIAL CORPORATION

By__________
  Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 





EXHIBIT C

[Form of Opinion of Counsel of the Borrower]

                                                                          
                                                                [date]

To the Banks party to the
  Credit Agreement referred to
  below

Citibank, N.A., as Administrative
  Agent
Two Penns Way, Suite 200
New Castle, Delaware  19720

Ladies and Gentlemen:

          I have acted as counsel to CNA Financial Corporation (the “Borrower”)
in connection with the Three-Year Credit Agreement (the “Credit Agreement”)
dated as of April 30, 2001, among the Borrower, the lenders named therein and
Citibank, N.A., as Administrative Agent, providing for loans to be made by said
lenders to the Borrower in an aggregate principal amount not exceeding
$250,000,000.  Terms defined in the Credit Agreement are used in this opinion
letter as defined therein.  This opinion letter is being delivered pursuant to
Section 3.01(d) of the Credit Agreement.

          In rendering the opinion expressed below, I, or attorneys under my
supervision, have examined the following agreements, instruments and other
documents:

          (a)      the Credit Agreement; and

          (b)      such corporate records of the Borrower and such other
documents as I have deemed necessary as a basis for the opinions expressed
below.

          In my examination, I have assumed the genuineness of all signatures
(other than those of the Borrower), the authenticity of all documents submitted
to me as originals and the conformity with authentic original documents of all
documents submitted to me as copies.  When relevant facts were not independently
established, I have relied upon certificates of governmental officials and
appropriate representatives of the Borrower and upon representations made in or
pursuant to the Credit Agreement.

          In rendering the opinions expressed below, I have assumed, with
respect to all of the documents referred to in this opinion letter, that
(except, to the extent set forth in the opinions expressed below, as to the
Borrower):



--------------------------------------------------------------------------------



TABLE OF CONTENTS

(i)       such documents have been duly authorized by, have been duly executed
and delivered by, and constitute legal, valid, binding and enforceable
obligations of, all of the parties to such documents;

(ii)       all signatories to such documents have been duly authorized; and

(iii)      all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.

          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as I have deemed necessary as a basis for the opinions
expressed below, I am of the opinion that:

          1.       The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

          2.       The Borrower has all requisite corporate power to execute and
deliver, and to perform its obligations and to incur liabilities under, the
Credit Agreement.

          3.       The execution, delivery and performance by the Borrower of,
and the incurrence by the Borrower of liabilities under, the Credit Agreement
has been duly authorized by all necessary corporate action on the part of the
Borrower.

          4.       The Credit Agreement has been duly executed and delivered by
the Borrower.

          5.       The Credit Agreement constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and except as the enforceability of the Credit Agreement is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.

          6.       No authorization, approval or consent of, and no filing or
registration with, any governmental or regulatory authority or agency of the
United States of America or the State of New York is required on the part of the
Borrower for the execution, delivery or performance by the Borrower of, or for
the incurrence by the Borrower of any liabilities under, the Credit Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          7.       The execution, delivery and performance by the Borrower of,
and the consummation by the Borrower of the transactions contemplated by, the
Credit Agreement do not and will not (a) violate any provision of the charter or
by-laws of the Borrower, (b) violate any applicable law, rule or regulation of
the United States of America (including, without limitation, Regulations T, U
and X issued by the Board of Governors of the Federal Reserve System, as
amended) or the State of New York, (c) violate any order, writ, injunction or
decree of any court or governmental authority or agency or any arbitral award
applicable to the Borrower and its Subsidiaries of which I have knowledge (after
due inquiry) or (d) result in a breach of, constitute a default under, require
any consent under, or result in the acceleration or required prepayment of any
indebtedness pursuant to the terms of, any agreement or instrument of which I
have knowledge (after due inquiry) to which the Borrower and its Subsidiaries is
a party or by which any of them is bound or to which any of them is subject, or
result in the creation or imposition of any Lien upon any property of the
Borrower pursuant to the terms of any such agreement or instrument.

          8.       Other than as disclosed in filings of the Borrower with the
Securities and Exchange Commission, I have no knowledge (after due inquiry) of
any legal or arbitral proceedings, or any proceedings by or before any
governmental or regulatory authority or agency, now pending or threatened
against or affecting the Borrower or any of its Subsidiaries or any of their
respective Properties that, if adversely determined, could have a Material
Adverse Effect.

          9.       The Borrower is not an “investment company”, or a Person
“controlled by” an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

          The foregoing opinions are subject to the following comments and
qualifications:

          (a)      The enforceability of Section 8.04(b) of the Credit Agreement
may be limited by laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of a party for, its own
action or inaction, to the extent such action or inaction involves gross
negligence, recklessness or willful or unlawful conduct.

          (b)      The enforceability of provisions in the Credit Agreement to
the effect that terms may not be waived or modified except in writing may be
limited under certain circumstances.

          (c)      I express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than the State of New York)
that limit the interest, fees or other charges such Lender may impose, (ii)
Section 2.15 of the Credit Agreement, (iii) the second sentence of Section 8.07
of the Credit Agreement, insofar as such sentence relates to the subject matter
jurisdiction of the United States District Court for the Southern District of
New York to adjudicate any controversy related to the Credit Agreement, (iv) the
waiver of inconvenient forum set forth in Section 8.07 of the Credit Agreement
with respect to proceedings in the United States District Court for the Southern
District of New York and (v) Section 8.08 of the Credit Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

          The foregoing opinions are limited to matters involving the Federal
laws of the United States, the law of the State of New York and the General
Corporation Law of the State of Delaware, and I do not express any opinion as to
the laws of any other jurisdiction.

          At the request of the Borrower, this opinion letter is, pursuant to
Section 3.01(d) of the Credit Agreement, provided to you by me in my capacity as
Counsel of the Borrower and may not be relied upon by any Person for any purpose
other than in connection with the transactions contemplated by the Credit
Agreement without, in each instance, my prior written consent.

                                                  Very truly yours,

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





         

EXHIBIT D

[Form of Opinion of Special New York
Counsel to the Administrative Agent]

                       [date]

To the Banks party to the
  Credit Agreement referred to
  below
Citibank, N.A., as Administrative
  Agent
399 Park Avenue
New York, New York  10043

Ladies and Gentlemen:

          We have acted as special New York counsel to Citibank, N.A. (the
“Administrative Agent”), as Administrative Agent, in connection with the
Three-Year Credit Agreement dated as of April 30, 2001 (the “Credit Agreement”)
among CNA Financial Corporation (the “Borrower”), the lenders named therein and
the Administrative Agent, providing for loans to be made by said lenders to the
Borrower in an aggregate principal amount not exceeding $250,000,000.  Terms
defined in the Credit Agreement are used herein as defined therein.  This
opinion is being delivered pursuant to Section 3.01(e) of the Credit Agreement.

          In rendering the opinions expressed below, we have examined the Credit
Agreement.  In our examination, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with authentic original documents of all documents submitted to
us as copies.

          In rendering the opinions expressed below, we have assumed, with
respect to the Credit Agreement, that:

(i)       the Credit Agreement has been duly authorized by, have been duly
executed and delivered by, and (except to the extent set forth in the opinions
below as to the Borrower) constitutes legal, valid, binding and enforceable
obligations of, all of the parties thereto;

(ii)      all signatories to the Credit Agreement have been duly authorized; and

(iii)     all of the parties to the Credit Agreement are duly organized and
validly existing and have the power and authority (corporate or other) to
execute, deliver and perform the Credit Agreement.

         



--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that the Credit Agreement constitutes the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except as the enforceability of
the Credit Agreement is subject to the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.

          The foregoing opinions are subject to the following comments and
qualifications:

          (a)      The enforceability of Section 8.04(b) of the Credit Agreement
may be limited by laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of a party for, its own
action or inaction, to the extent such action or inaction involves gross
negligence, recklessness or willful or unlawful conduct.

          (b)      The enforceability of provisions in the Credit Agreement to
the effect that terms may not be waived or modified except in writing may be
limited under certain circumstances.

          (c)      We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than the State of New York)
that limit the interest, fees or other charges such Lender may impose,
(ii) Section 2.15 of the Credit Agreement, (iii) the second sentence of
Section 8.07 of the Credit Agreement, insofar as such sentence relates to the
subject matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement, (iv) the waiver of inconvenient forum set forth in Section 8.07 of
the Credit Agreement with respect to proceedings in the United States District
Court for the Southern District of New York and (v) Section 8.08 of the Credit
Agreement.

          The foregoing opinions are limited to matters involving the Federal
laws of the United States and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          This opinion letter is, pursuant to Section 3.01(e) of the Credit
Agreement, provided to you by us in our capacity as special New York counsel to
the Administrative Agent and may not be relied upon by any Person for any
purpose other than in connection with the transactions contemplated by the
Credit Agreement without, in each instance, our prior written consent.

                                        Very truly yours,

WFC

[File No. 26653-37500]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 



EXHIBIT E



COMPLIANCE CERTIFICATE

 

To:     The Lenders parties to the
          Credit Agreement Described Below

          This Compliance Certificate is furnished pursuant to that certain
Three-Year Credit Agreement dated as of April 30, 2001 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among the Borrower, the
banks named therein, Salomon Smith Barney Inc., as Advisor, Sole Arranger and
Book Manager, Fleet National Bank as Syndication Agent, The Chase Manhattan
Bank, as Documentation Agent and Citibank, N.A., as Administrative Agent for the
Lenders.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

          THE UNDERSIGNED HEREBY CERTIFIES THAT:

          1.       I am the duly elected Chief Financial Officer of the
Borrower;

          2.       I have reviewed the terms of the Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

          3.       The examinations described in paragraph 2 did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes a Default or an Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below; and

          4.       Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower's compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

                                 

                                 

                                 

                                 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___  day of_________, 20__.

                                                             

 

                                                            

 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE I TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of with
Provisions of Sections 5.01(m), 5.01(n) and 5.01(o) of
the Agreement

 

1. Section 5.01(m) - Consolidated Capitalization     A.        Aggregate
Specified Indebtedness $__________   B.         Consolidated Capitalization    
(i)         Aggregate Specified Indebtedness $__________   (ii)       
Consolidated Net Worth $__________   (iii)       Sum of (i) and (ii) $__________
  C.        Ratio of A to B ____:1.0   D.        Permitted Ratio Not greater
than 0.35:1.0               Complies ____   Does Not Comply _____   2. Section
5.01(n) - Insurance Company Surplus as Regards Policyholders     A.       
Surplus as Regards Policyholders of Continental Casualty Company (on a
consolidated basis): $__________   B.         Surplus as Regards Policyholders
of Continental Insurance Company (on a combined, without duplication, basis with
the other Insurance Subsidiaries in the same insurance pool): $__________  
C.        Total of A and B: $__________   D.        Minimum Combined Surplus as
Regards Policyholders per Covenant $4,500,000,000               Complies ____  
Does Not Comply _____         3. Section 5.01(o) - Limitation on Qualifying SPV
Assets           A.       Aggregate Fair Market Value of Invested Assets of
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP as
of the end of the preceding calendar year. $________         B.       Aggregate
Fair Market Value of Qualifying SPV Assets $________         C.       Ratio of B
over A as a Percentage _________%         D.       Permitted Percentage Not
greater than 25%         Complies ____   Does Not Comply _____  



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXECUTION COPY

Exhibit 10.13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

U.S. $250,000,000

364-DAY CREDIT AGREEMENT

Dated as of April 30, 2001

Among

CNA FINANCIAL CORPORATION
as Borrower

THE BANKS NAMED HEREIN
as Banks

SALOMON SMITH BARNEY INC.
as Advisor, Sole Arranger and Book Manager

FLEET NATIONAL BANK
as Syndication Agent

THE CHASE MANHATTAN BANK
as Documentation Agent

and

CITIBANK, N.A.
as Administrative Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------